On a rehearing of this cause, the following opinion was delivered by
Rat, J.
A petition for a rehearing was filed by the appellant, and the petition was granted as to so much of the judgment of this Court as reversed the decree of the Circuit Court, giving to the appellant a lien upon the land sold by the sheriff, for the amount of the money bid at the sale, and paid to the sheriff as the price of the land.
Thi3 cause has been re-submitted for consideration, and we are of opinion that the judgment of the Circuit Court was correct, and should be affirmed. The finding and decree of the court upon the point under consideration was *267as follows: “The court now finds that, as alleged by the complaint, and admitted by the answer, the sum of money-paid by the defendant on his bid, at said sheriff’s sale, on the 3d day of September, 1861, was the sum of $817, and that the interest accrued thereon, up to this date, is the sum of $125, making in all the sum of $939. It is, therefore, ordered, adjudged and decreed, as part of the foregoing judgment, that, within ninety days from this date, the plaintiff shall pay into this court, for the use of the defendant, the sum of $939, so, as aforesaid, found due to him from the plaintiff, and that upon failure thereof execution therefor may be done on the property of the plaintiff.”
The appellee cannot complain that the order of the. Circuit Court was inequitable. The appellant’s money had been applied, upon a sale of the property, to pay a judgment against the appellee, and when he comes into a court, and asks the exorcise of its chancery powers to avoid the sale for errors, for which the officer of the law, alone, is responsible, he must accept the relief upon equitable terms. Nor should the appellant be required to commence an action for the recovery of the purchase money, when success in the action might not enable him to secure a lien upon the land from which his money-had removed a judgment. By the decree in this case, both a multiplicity of suits is avoided, and equity is done to both parties. But the ruling rests upon authority' which meets our approval. In the case of Bunts v. Cole et al., 7 Blackf. 265, it was held, Mr. Justice Sullivan rendering the opinion, that “if a bidder at a sheriff’s sale of real estate prevent others from bidding, by representations respecting the object of his bid, and then buy the property at the sale at a price much below its value, the sale is void as against public policy, and as a fraud upon the judgment debtor and his creditors. He is, however, entitled to be refunded the purchase money, which was applied to pay the complainant’s debt.” The court reversed the decree, with costs, and decreed that,the *268sheriff’s sale was void,' hut that Cole should retain a lien on the laud for the money paid by him.
A. Gr. Porter, W. P. Fishhook, and G. G. Nave, for appellant.
II. C. Newcomb, J. Tarkington, and P. 8. Kennedy, for appellee.
The case of Banks et al. v. Bales, 16 Ind. 423, cited by the appellee, is not in conflct with this authority. The power possessed by the court to secure to the purchaser the return of his money, by decreeing a lien for the same upon the land struck off by the sheriff, would seem to render a tender of repayment of the sum, by the execution defendant, unnecessary.
The judgment of the Circuit Court is in all things affirmed, with costs against the appellant.